department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uilc postf-112725-02 cc fip internal_revenue_service national_office strategic advice memorandum for associate area_counsel lmsb nr area from lon b smith associate chief_counsel financial institutions and products cc fip subject ein this memorandum responds to your request for advice in the above-referenced case specifically you ask two questions first what are the litigation hazards in arguing that an original manufacturer’s warranty cannot be the subject of insurance for income_tax purposes and that premiums for such insurance are therefore not presently deductible second if an original manufacturer’s warranty can be the subject of insurance what additional facts should be developed in this case to determine whether the purported insurance arrangements should nevertheless be challenged we have read the facts and considered the analysis set forth in your request for advice the following paragraphs summarize our thoughts on the litigation hazards and factual development of this case case development hazards and other considerations the facts in this case and relevant legal authorities are set forth in your incoming request and will not be repeated here issue your proposed analysis would not treat the seller’s liability under an original warranty as insurance due to the insured’s the builder seller’s control of the risk the nature of the liability as arising from breach of an initial sales contract your conclusion is that such policies do not insure against any outside peril personal injury property damage or consequential damages we are skeptical whether this position would prevail in litigation insuring a seller’s liability under an original warranty is not unlike a manufacturer insuring against a number of recognized insurance risks such as products liability or a physician or other professional insuring against malpractice liability if you advance a position in litigation that the original warranty is so much within the control of the builder seller that the transaction lacks fortuity or is merely a business risk and not the proper subject matter of insurance you should expect to take on a number of hazards specifically you would have to distinguish various lines of existing insurance_business from the original warranty situation the following paragraphs attempt to do so in response to the hazard that original warranties are like product_liability insurance you might direct a court’s attention to aetna casualty surety co v monsanto co fla app dist so 2d defective products not covered and its reference to the majority rule_of weedo v stone-e-brick inc n j a 2d in weedo the supreme court of new jersey states the majority rule on the injury to product exclusion holding that the exclusion precludes coverage for costs of correcting a product defect under weedo defects in products are business risks as opposed to insurable occurrences involving personal injury or property damage to others as a result of the insured’s product in federal insurance_company v p a t homes inc ariz sup ct p 2d the arizona supreme court concluded that a contractor could recover from a subcontractor’s insurer under a provision in the subcontractor’s comprehensive general liability policy that provided coverage if the subcontractor to failed to do its construction in a workmanlike manner if necessary it might be possible to distinguish federal insurance_company from the present situation on the grounds that only a small portion of a comprehensive general liability policy was under consideration by the arizona supreme court and that the issue of whether the provision was insurance was not squarely raised the decision might be rationalized as a case where an ambiguity in the language of an insurance_contract was construed against the insurer who drafted it and in favor of the insured there is also a hazard that the builder seller will analogize an original warranty to the coverage that a physician receives under a traditional medical malpractice policy under such a policy the physician is also in a position to exert control_over the risk that is assumed by an insurance_company the builder seller could urge that just as the medical malpractice policy protects the physician against liability arising out of the performance of his professional services so also does the warranty corporation’s contract protect the builder seller against liability arising out of the performance of its services one possible answer to such an argument would distinguish the risk assumed under the medical malpractice policy from the risk associated with a warranty contract as follows under a medical malpractice policy the insurance_company typically agrees to pay on behalf of the insured amounts which the insured becomes legally obligated to pay as damages because of injury arising out of malpractice error or mistake in rendering or failing to render professional services we understand however that the typical malpractice policy excludes from coverage liability assumed by the insured under an agreement guaranteeing the result of any treatment a third possible hazard is that the tax law has recognized home warranties as insurance elsewhere as in buyers home warranty company v commissioner tcmemo_1998_98 buyers home warranty company addressed whether as part of the technical_advice process the service waived the requirement that the taxpayer secure permission to change its method_of_accounting the underlying technical_advice ltr and the tax_court_memorandum_decision involved a taxpayer that sold home warranty contracts through realtor and escrow companies to purchasers and sellers of previously owned residential properties the taxpayer was unrelated to any builder or real_estate company and its sole business consisted of selling the home warranty contracts in the technical_advice_memorandum the service concluded the home warranty contracts were insurance contracts for purposes of sec_832 a distinction is that the homes in that case were previously owned and the warranty was directed largely to systems and appliances in the present case the homes are new and the systems and appliances presumably are under warranty from their original manufacturers thus the warranty at issue in the present case is directed primarily to the workmanship of the builder seller’s construction as new lines of business are accepted insurance by the states we would anticipate additional hazards of trying to distinguish warranty coverage from the coverage offered by these lines issue notwithstanding our concerns with respect to issue we believe this case presents a variety of anomalous facts that deserve further development and could serve as the basis for challenging the treatment of these transactions as insurance first you may wish to develop fact sec_1 third many of the factors cited in your submission would cause us to question whether there is insurance in the commonly accepted sense see 96_tc_18 aff’d 979_f2d_162 9th cir fourth one contrary argument to the too few insureds in the pool approach may be relatively easy to dismiss in the past the service has sometimes looked through an overall transaction to view the ultimate beneficiaries as the insureds for example revrul_92_93 1992_2_cb_45 modified by revrul_2001_31 c b a parent_corporation paid its wholly owned subsidiary for group-term_life_insurance for parent’s employees the ruling concluded that the amounts representing the premium for the group-term insurance should be included in the employees’ income subject_to sec_79 the transaction was thus viewed as the employees having purchased the group-term_life_insurance directly from the subsidiary it would be difficult for the taxpayer to apply the rationale of revrul_92_93 to the present case first the home purchasers have not been separately charged for the warranty program second it does not appear that the home purchasers even had knowledge of the existence of the warranty corporation you may want confirm that the home purchasers did not in fact have knowledge of the warranty corporation fifth you may wish to consider see revrul_84_79 1984_1_cb_190 165_f3d_822 11th cir the rules provided in the code for determining whether an insurance_company qualifies for the election to be taxed only on its investment_income under sec_831 are straightforward in determining whether a corporation‘s net written premiums exceed the dollar_figure threshold the corporation is considered to receive the net written premiums of all members of the controlled_group sec_831 controlled_group is defined as in sec_1563 except that more than percent is substituted for at least percent sec_831 please call william sullivan at if you have any further questions with respect to the last item dealing with controlled_group concerns under sec_1563 you may also contact william f barry of the office of the associate chief_counsel corporate at associate chief_counsel financial institutions products by mark smith chief cc fip s
